                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                       JS-6

                                  CIVIL MINUTES - GENERAL


 Case No.:          CV 19-03419-AB (PJWx)                        Date:   June 20, 2019


 Title:         Roxana Dominguez v. Brenntag North America, Inc.


 Present: The Honorable          ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                     N/A
                     Deputy Clerk                                  Court Reporter

       Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
                    None Appearing                                None Appearing

 Proceedings: [In Chambers] ORDER REMANDING ACTION TO LOS
              ANGELES COUNTY SUPERIOR COURT

      Before the Court is a Motion for Remand (“Motion,” Dkt. No. 15) filed by Plaintiff
Roxana Dominguez (“Plaintiff”). Defendant Johnson and Johnson Consumer, Inc.
(“Defendant”) filed an opposition and Plaintiff filed a reply. The Court took the Motion
under submission. For the following reasons, the Motion is GRANTED.

                                         DISCUSSION

       Plaintiff initially filed this action in Los Angeles County Superior Court, asserting
purely state-law claims against Defendants arising from the death of her father, Francisco
Dominguez, allegedly as a result of using talcum powder. Mot. p. 1. Defendant removed
the action on April 26, 2019, alleging that there is subject matter jurisdiction because
Plaintiff’s claim is related to a pending bankruptcy filed by Defendant Imerys Talc
America, Inc. (“Imerys”), the talcum powder supplier. Thus, Defendant alleges that this
Court has jurisdiction under 28 U.S.C. § 1452, Removal of Claims Related to Bankruptcy
Cases, which allows a party to “remove any claim or cause of action in a civil action . . .
to the district court for the district where such action is pending.” 28 U.S.C. § 1452(a).

CV-90 (12/02)                          CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                 1
Once the claim is removed, the court to which the claim has been removed “may remand
such claim or cause of action on any equitable ground.” 28 U.S.C. § 1452(b). Assuming
the Court does have jurisdiction over the action, the Court concludes that equitable
grounds support remand.

       Courts have looked to several factors in assessing whether “equitable grounds”
exist to remand actions removed under § 1452(a):

         These factors have included, among other things, judicial economy, comity
         and respect for state law decision-making capabilities, the impact that
         remand would have upon the orderly administration of the debtor’s
         bankruptcy case, the effect of bifurcating claims and parties to an action and
         the possibilities of inconsistent results the predominance of state law issues
         and nondebtor parties, and the extent of any prejudice to nondebtor parties.

In re TIG Ins. Co., 264 B.R. 661, 665–66 (Bankr. S.D. Cal. 2001) (citing W. Helicopters,
Inc. v. Hiller Aviation, Inc., 97 B.R. 1, 2 (E.D. Cal. 1988)). The “on any equitable
ground” standard “affords an unusually broad grant of authority,” under which the Court
may remand “if any one of the relevant factors . . . provide a sufficient basis for equitable
remand.” Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310
(C.D. Cal. 2010) (quoting In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761
(S.D. Cal. 2007)).

        Defendant removed the action to this Court with the intention of moving to transfer
it to the United States District Court for the District of Delaware (“District of Delaware”),
where Imerys filed its bankruptcy petition. See Notice of Removal (DKt. No. 1) at ¶ 7.
Defendant filed a Motion to Fix Venue in the District of Delaware for claims related to
Imerys’s Bankruptcy under 28 U.S.C. §§ 157(b)(5) and 1334(b) in an effort to centralize
the thousands of pending claims. Defendant argues that the District of Delware has the
“sole authority” to fix venue in this action and thus, this Court should await the District
of Delaware’s decision on the venue motion before issuing a ruling on this motion.

       Here, Plaintiff is a California resident and commenced this action in state court.
Forcing Plaintiff to wait and litigate in an inconvenient out-of-state forum would be
inequitable. Moreover, Plaintiff’s claims have been pending in state court for over two
years and are the subject of statewide proceedings with other related actions in state
court. Id. The interest of uniformity weighs in favor of remand because the state’s
coordination of this action avoids inconsistent rulings. Uniformity further favors remand
because a number of courts in this district have remanded cases like this on the same
grounds. See Decl. Conor R. Nideffer (Dkt. No. 15-2) at ¶ 10. Judicial economy also
supports remand because litigating in this Court would unnecessarily duplicate judicial
resources. In addition, comity favors remanding this case to state court because Plaintiff

CV-90 (12/02)                         CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                2
brings only state law claims. See Estate of Scott v. Cervantes, No. CV 08-03293 MMM
(CWx), 2008 WL 11337657, at *4 (C.D. Cal. July 29, 2008) (“Where issues of state law
predominate, comity . . . favors remand.”); see also McCarthy, 230 B.R at 418 (“State
courts are, by definition, fully competent to resolve disputes governed by state law.”).

                                    CONCLUSION

      For the foregoing reasons, the Court GRANTS Plaintiff’s Motion and directs the
Clerk to REMAND this action to Los Angeles County Superior Court.

         IT IS SO ORDERED.




CV-90 (12/02)                      CIVIL MINUTES - GENERAL             Initials of Deputy Clerk CB

                                             3
